DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, and 21-22 are pending.
Applicants have canceled claims 8-20 and added new claims 21 and 22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered, but are not persuasive.  After further reconsideration of the claims and the interpretation of the limitations, it is noted that claim 1 does not preclude the additional mold element.  The arguments concerning how the first and second mold parts are joined together below the upper is noted, and the details in the arguments would differentiate from the claimed prior art references.  However, the claimed limitation does not preclude the element and merely that the first and second mold parts are joined below the upper, in this regards, 
In regards to the claimed features of the gap features, primarily of dependent claims 2 and 3, and independent claims 21 and 22, wherein the arguments concerning the features of the gap from the contacting point are noted.  After further reconsideration, the previous usage of the Figures of Fukuoka have been withdrawn.  In this regards, further details have been provided regarding the rejection of the claims as the features are rejected based upon change in shape, MPEP 2144.04 (IV)(B), regarding the dimensions and angle of the gap in regards to Archer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 7, 23, and 24 are rejected under 35 U.S.C. 103 as being obvious over Archer (US 2018/0153252) in view of Fukuoka (US4150455), and Hardy (US 3134141).
Regarding claim 1, Archer teaches of producing an article of footwear, comprising:
Providing an upper (1102); providing a mold (702, 704), and inherently opening the mold, inserting the upper into the open mold, inherently closing the mold (see 
As seen, Archer would have “the resin forms at least a part of a sole element disposed along an outer surface of a bottom region of the upper” (see [0049]-[0051]) and “wherein the first portion of the upper is disposed along a side of the upper, and the bottom region of the upper is disposed below the first portion of the upper and extends from a lateral side to a medial side of the upper.” (see Figs. 5, 6, and 12).  Wherein, a mold 700 and forming the shoe, and having a upper (204) that includes a portion formed with the molded midsole core 302, a portion forming with a portion of the upper, see Fig. 6 and further of the bottom region of the upper (see under foot portion 210) disposed below the first portion of the upper and extending from the lateral side 602 to medial side 604, see Fig. 6, see [0049], the formed sole along the bottom portion of the upper teaches of the resin that would form this.  Further see the molds 702, 704, and additional portion 706 that form together, see Figs. 7 and 8.  Additionally, Archer also teaches of an upper 1102 that is placed with the ring mold 1404, further injection channels (gates 1416, 1418), wherein the injected material through the gates to enter into cavity 1420, see [0069], Fig. 14B, and forms with the core bottom plate 1410.  The contact between the molds and the upper in forming the product can be seen in Fig. 12, see shell 1106, see [0058], and inside surface 1110 of the shell 1106.  See also the joining of the ring molds 702, 704 that would include at locations below the upper 202, in relation to the bottom surface of the upper, see Figs. 7 and 8.
Archer does not specifically teach that the first and second mold parts define a boundary of the injection channel.

In the same field of endeavor, Fukuoka teaches a method of producing an article of footwear (C13L39-40) (Figures 10-12) comprising:
providing an upper (30); providing a mold (female molds (32A-32C) bottom mold (33)),and inherently opening the mold (32A-32C,33); inserting the upper (30) into the open mold (32A-32C,33); inherently closing (Figure 10) the mold (32A-32C,33) (Examiner notes that said mold (32A-32C,30) inherently would have to be opened in order for the first step of said upper (30) to be placed on the male mold (31), then said female mold (32C) is pressed on said male mold (31) and thereafter said bottom mold (33)/female molds (32A,32B) are set in place (C13L55-65), see Figs. 10-13;
and injecting a pressurized molten resin (pressurized injection of resin: C14L6-18; resin being in molten state: C3L29-40, also see C2L64-C3L13,C1 L55-63), Figures 10-13;
wherein, after the injecting, there is a gap filled with the resin between a side wall of the mold (32A) and an outer surface of at least a first portion of the upper (30), wherein the gap is essentially zero at a contacting point between the side wall of the mold and the outer surface of at least the first portion of the upper, 
Examiner notes that sole molding material is injected into the molding cavity (34) and into a through opening (note that this should be 30B as shown in Figure 12 although not indicated in the written section of the specification) to fill both sides of the end portion (30a) of the upper (30) which encompasses said first region of the mold and said gap including up to said contacting point (C14L6-30).), see annotated drawing of Figure 12 below and also see Figures 10-11;
wherein the resin forms a coating along the outer surface of the first portion of the upper.  The Fukuoka includes the formation along the upper includes a portion that is viewed as a coating along the first portion of the upper.  Further, the resin forms a sole element along the outer surface of a bottom region of the upper.
Here, the injection channel (see inlet 216) of Fukuoka can be seen in Figs. 60, 63, 68, that are formed by the boundaries of the first and second molds (see divided female molds 202).  The provision of an injection channel formed between the divided molds are an alternate known configuration in forming the molding channels, see also Col. 23, lines 29-47.
	(In this regards, the claimed lateral side and medial side as defined by the applicants are seen in Fig. 6D, wherein medial region 46 and lateral region 47.)
	
Further, one skilled in the art recognizes that the injection channels being accessible when the divided molds are opened would allow for access and removal of any hardened materials within the channels, as seen in Hardy that teaches of the split being separable between the halves of the mold that would also allow for ease in 
	Here, it would have been obvious for one of ordinary skill in the art to modify injection channel of the mold in Archer with arrangement of the injection channels to formed by the boundaries of the first and second mold as taught in Fukuoka as an alternate known configuration in providing the injection channels to the mold and thereby allowing for ease in removal of the sprue as taught by Hardy based upon this configuration as the molds open to allow access to the injection channel, particularly of any hardened materials can be readily removed.  

Regarding claim 4, wherein the first region of the mold is arranged within 5 mm below the contacting point.  Here, Archer teaches of the feature of the upper having a contacting point with the sidewall.  Here, the teaching of the first region to be within 5 mm below the contacting point is noted, however, this seen as a change in shape of the upper used in the mold particularly in regards to the contacting point between the upper and the sidewall, particularly in changing the dimension of the upper below the contacting point.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to the first region to be within 5 mm below the contacting point, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.

In regards to claim 5, regarding the third compression area in which the upper and the side wall of one of the mold part opens for a gap.  Under the interpretation of the claimed process, the injection of the material into the gap can be considered the third compression area as the material under pressure traverses into the gap between the upper and the side wall.

Regarding claim 7, Archer teaches of the upper that is inserted into the mold, see Fig. 7, and also see [0051] in which the last 202 and upper 204 would be placed within the multipart mold and secured. See also Fukuoka teaches: wherein the upper (30) is arranged on a shoe last (male mold (31)), prior to inserting the upper (30) into the open mold (32A-32C,33), Figures 10-13.

	In regards to claim 23, in which the injection channel is disposed below the upper.  See teaching by Archer of gates 1416 that is below the upper, see Fig. 14D.

In regards to claim 24, in which the injection channel is extended from a side wall of the first and second mold parts.  See above of Archer in view of Fukuoka and Hardy regarding the injection channels between the first and second mold parts, in which the mold parts of Archer can be modified with the injection gate extended from a sidewall of the first and second mold parts as taught by Furaka.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer (US 2018/0153252) in view of Fukuoka (US4150455) and Hardy (US 3134141) as applied to claim 1 above, and further in view of Gammon (US 3480979).
Regarding claim 2, wherein the gap increases by less than 1 mm per mm of a distance from the contacting point in at least the first region of the mold. Examiner notes that said sole molding material fills said gap in said first region of said mold including up to said contacting point, here, the tapered region taught by Archer is noted as seen in the Figures.
Here, Archer discloses the claimed invention except for the gap to gradually increase at the specific rate by less than 1 mm per mm of a distance.  
As seen in Gammons, wherein in forming a shoe that includes an upper 28 that is placed within the mold 16, a passage 36 allowing of the injection of material into the cavity, see Figs. 1-8.  See in Figs 1 and 2 of the tapered portions that extend to the upper, while in Fig. 8, the formed sole is of a different design in relation between the formed sole to the upper.  Thereby, Gammons teaches of known different designs of the side wall in relation to the upper in forming the shoe and thereby changes of the design in relation between the upper and the sole are known in the art, thereby it would have been obvious for one of ordinary skill in the to modify the shape of the mold sidewalls in relation to the upper as taught by Archer in view of Fukuoka and Hardy regarding different shapes of the mold sidewalls in relation to the upper as taught by Gammons in forming the desired design of the sole in relation to the upper.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to change the shape in the amount of the tapering was made, since 

Regarding claim 3, wherein the side wall of the mold contacts the outer surface of the upper at the contacting point at an angle of less than 30 degrees.  In regards to the angle between the contacting point from the side wall and the upper, Archer already teaches of contacting point at an angle regarding the tapered region formed upon the upper.
Archer discloses the claimed invention except for the contacting point being at an angle of less than 30 degrees.  
As seen in Gammons, wherein in forming a shoe that includes an upper 28 that is placed within the mold 16, a passage 36 allowing of the injection of material into the cavity, see Figs. 1-8.  See in Figs 1 and 2 of the tapered portions that extend to the upper, while in Fig. 8, the formed sole is of a different design in relation between the formed sole to the upper.  Thereby, Gammons teaches of known different designs of the side wall in relation to the upper in forming the shoe and thereby changes of the design in relation between the upper and the sole are known in the art, thereby it would have been obvious for one of ordinary skill in the to modify the shape of the mold sidewalls in relation to the upper as taught by Archer in view of Fukuoka and Hardy regarding different shapes of the mold sidewalls in relation to the upper as taught by Gammons in forming the desired design of the sole in relation to the upper.
. 

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer (US 2018/0153252) in view of Gammon (US 3480979).
In regards to claim 21, Archer teaches the claimed process regarding the upper, mold and opening, inserting the upper, closing the mold, injection of pressurized molten resin, and wherein the gap includes side wall of the mold and the outer surface of the upper, wherein the gap includes a zero from the contacting point and the gap increases gradually from the contacting point from the first region of the mold, see teaching above by Archer in claim 1.
Archer discloses the claimed invention except for the gap to gradually increase at the specific rate by less than 1 mm per mm of a distance.
Regarding the mold sidewalls in relation to the upper, as seen in Gammons, wherein in forming a shoe that includes an upper 28 that is placed within the mold 16, a passage 36 allowing of the injection of material into the cavity, see Figs. 1-8.  See in Figs 1 and 2 of the tapered portions that extend to the upper, while in Fig. 8, the formed sole is of a different design in relation between the formed sole to the upper.  Thereby, Gammons teaches of known different designs of the side wall in relation to the upper in forming the shoe, and thereby changes of the design in relation between the upper and 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to change the shape in the amount of the tapering was made, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  Furthermore, one would have been motivated to select the shape of the different tapering for the purpose of different designs of the formed footwear.

	In regard to claim 22, this is taught by the process similar to that of claim 21 but with features regarding the side wall contacts the outer surface at the contacting point at angle of less than 30 degrees.  Archer already teaches of contacting point at an angle regarding the tapered region formed upon the upper.  
Archer discloses the claimed invention except for the contacting point being at an angle of less than 30 degrees.  
As seen in Gammons, wherein in forming a shoe that includes an upper 28 that is placed within the mold 16, a passage 36 allowing of the injection of material into the cavity, see Figs. 1-8.  See in Figs 1 and 2 of the tapered portions that extend to the upper, while in Fig. 8, the formed sole is of a different design in relation between the formed sole to the upper.  Thereby, Gammons teaches of known different designs of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to change the contact point to an angle of less than 30 degrees, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  Furthermore, one would have been motivated to select the shape of the different tapering at the contact point for the purpose of different designs of the formed footwear.

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the claimed invention regards in the method of producing an article of footwear with the upper and opening and closing the mold, injection of pressurized molten resin, and further regarding the arrangement of the side .
The closest prior art includes Fukuoka and Archer, and both Fukuoka and Archer fail to teach the compression step.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, and further of note:
Kotek (US 3425095) teaches of split mold 12, 16, that also form boundary for the injection channel (see injection nozzles 40 that would be accommodated in between), see Fig. 2.
Root (US 2651116) teaches of a mold 56 that is used molding with an insole 16, and the welting and flared edges 14 of the upper.  The mold includes a molding material via conduit 62, see Fig. 8 that enters in to the mold cavity, which is below the upper.
Di Paolo (US 3806974) teaches of a producing footwear via injection molding, wherein it is known of attaching a molded bottom to an upper, this is well known in the art, see Col. 1, lies 52 to Col. 2, line 11.  See Figs. 10-13, wherein the injection line (passage 46) allows for the injection material to enter into the mold below the upper.  As seen in Figs. 14-17, the joining of the formed sole to the portion of the upper can have different shapes and thicknesses between the side 
See Heilhecker (US 1502036) of truncated edge 16 and flange 15 of heel, tapering to the upper surface, see Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/EMMANUEL S LUK/Examiner, Art Unit 1744